Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 29, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  141861 & (30)(34)                                                                                     Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 141861
                                                                     COA: 297389
                                                                     Oakland CC: 2004-199576-FH
  CARLETUS LASHAWN WILLIAMS,                                                     2005-201296-FH
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 24, 2010
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion to remand is DENIED. The motion to disallow a late response is DENIED as
  moot.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 29, 2011                      _________________________________________
         d0321                                                                  Clerk